Exhibit 99.1 News Release Sunoco LP Enters into Definitive Agreement to Purchase Wholesale Fuel Distribution and Terminalling Business DALLAS, June 23, 2016 - Sunoco LP (NYSE: SUN) (“Sunoco”) announced today the execution of a definitive agreement to purchase the fuels business (the “Fuels Business”) from Emerge Energy Services LP (NYSE: EMES) (“Emerge”) for $178.5 million, subject to working capital adjustments.The Fuels Business comprises Dallas-based Direct Fuels LLC and Birmingham-based Allied Energy Company LLC, both wholly owned subsidiaries of Emerge, and engages in the processing of transmix and the distribution of refined fuels.
